Exhibit 10.1 CONFIDENTIAL TREATMENT Supplemental Agreement No.71 to Purchase Agreement No.1810 between THE BOEING COMPANY and SOUTHWEST AIRLINES CO. Relating to Boeing Model 737-7H4 Aircraft (the Aircraft) THIS SUPPLEMENTAL AGREEMENT, entered into as of January 18, 2011, by and between THE BOEING COMPANY, a Delaware corporation with principal offices in Seattle, Washington, (Boeing) and SOUTHWEST AIRLINES CO., a Texas corporation with principal offices in Dallas, Texas (Buyer); WHEREAS, the parties hereto entered into Purchase Agreement No. 1810 dated January 19, 1994, relating to Boeing Model737-8H4 aircraft (the Agreement) and; WHEREAS, Buyer has exercised its right to substitute twenty (20) Boeing Model 737-7H4 aircraft (Aircraft) with Boeing Model 737-800 aircraft with the delivery positions identified in the table below (Substitute Aircraft)and Boeing has confirmed the availability of scheduled deliveries of Substitute Aircraft in such scheduled delivery months; Delivery Month No. Of Aircraft Block MSN Mar-2012 2 T-W-3 36680 and 36980 Apr-2012 2 T-W-3 36681 and 36983 May-2012 2 T-W-3 36682 and 36985 Jun-2012 2 T-W-3 36683 and 36987 Jul-2012 2 T-W-3 36684 and 36990 Aug-2012 2 T-W-3 36685 and 36992 Sep-2012 2 T-W-3 36686 and 36994 Oct-2012 2 T-W-3 36687 and 36997 Nov-2012 2 T-W-3 37005 and 37003 Dec-2012 2 T-W-3 37006 and 37009 As a result of the Buyer's election to substitute twenty (20) 737-8H4 aircraft for 737-7H4 Aircraft, twenty (20) 737-7H4 delivery positions identified for such substitution by Buyer will be deleted from Table 1 of the Agreement as Block T-W-2b Aircraft and incorporated in the Agreement of Table 1 as Block T-W-3 Aircraft to the Agreement to identify the delivery positions, quantities, Price and Advance Payment Base Price for the Substitute Aircraft and upon definitive agreement, such Substitute Aircraft shall be incorporated into the Agreement as Aircraft; and ***Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and has been filed separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Application filed with the Commission. P.A. No.1810
